EXHIBIT MULTIMEDIA GAMES, INC . For more information contact: Ginny Shanks Chief Marketing Officer Multimedia Games, Inc. 512-334-7500 PRESS RELEASE Joseph N. Jaffoni Richard Land Jaffoni & Collins Incorporated 212-835-8500 or mgam@jcir.com MULTIMEDIA GAMES NAMES PATRICK RAMSEY INTERIM CHIEF EXECUTIVE OFFICER FOLLOWING APPOINTMENT OF ANTHONY SANFILIPPO AS CHIEF EXECUTIVE OFFICER OF PINNACLE ENTERTAINMENT - Stephen Greathouse Appointed Vice Chairman of the Board of Directors and Chairman of a Special Committee to Explore Strategic Alternatives - Austin,
